Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s claims as amended, state “said composition does not include surfactants or synthetic conditioning age”.  This 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The most comprehensive claim is interpreted as an all-natural soap compositions that may be in any shape or liquid comprising 5-50% vegetable butter fat, comprised of hard and soft butter as defined by the specification. The term all-natural is not defined in the specification and is therefore given little patentable weight.
Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (2016/0108347).
McCarthy et al disclose an organic soap cleaning composition comprising one or more saponified oils, soapberries and sodium carbonate (0005).  The compositions may comprise up to 100% of saponified oils (0008), where the oils include plant based vegetable oils such as cocoa butter, coconut oil, illipe butter, palm oil, shea butter and mixtures thereof (0030).  Additionally, essential oils may be incorporated (0040).  McCarthy et al do not suggest a ratio of hard butter to soft butter at 5:1, would have been obvious in the absence of a showing to the contrary commensurate in scope with the claimed invention.  It has been held that optimization of ranges is obvious when predictable results would have been obtained.
Claim 1, 4-10 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lucka et al (8,084,409) in view of McCarthy et al (2016/0108347).
Lucka et al disclose a soap bar composition comprising butters and oils in a microdermabrasion soap (col. 3, lines 1-4).  The dispersing agent, which consists of oil and butter components, comprises 0.5 to 3.5% of the bar composition.  (col. 4, lines 55-65) and wherein the vegetable oil components include coconut, aloe vera and palm oils (col. 6, lines 34-44) and that the vegetable butters include cocoa butter and shea butter (col. 7, lines 18-42) and in addition essential oils may be employed also additional moisturizing agents in an amount from 0.1 to 5% (col. 8, lines 18-31). See examples 1 and 2.
Lucka et al is relied upon as set forth above. Specifically, Lucka et al does not suggest proportions of fat butters 20-40% or in a ratio of 5:1 soft to hard.

It would have been obvious to the skilled artisan to optimize the amount of butter or saponified oils of to influence hardness or softness of the soap product, cleansing ability fluffy lather and skin care qualities (0033). Therefore, in the absence of a showing to the contrary, commensurate in scope with the claimed invention, one skilled in the art would expect similar results by increasing the butter fats up to 50% and/or obtaining a ratio of 5:1 of soft butter to hard.
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages” Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Response to Arguments
Applicant's arguments filed 3-16-2021 have been fully considered but they are not persuasive.
With respect to applicant’s argument that McCarthy et al fails to teach an all-natural soap bar and teaches away from the use thereof.
The examiner contends and respectively disagrees and suggest that applicant does not have possession of the limitations “no surfactants or synthetic conditioning agents” and therefore in violation of 112 1st paragraph. Moreover, applicant does not define in his specification 
[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious. [KSR Int'l Co. v.Teleflex Inc., 550 U.S. at 418 (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273,282 (1976).]


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761